Aamak, J.
1. Except in the case o£ fast writs, this court has no jurisdiction to consider a writ of error until after a final judgment in the court below, or one whieh would have been final had it been rendered as claimed by the plaintiff in .error. McGowan v. Lufburrow, 81 Ga. 358.
"2. Unless there has been a final termination of the case in the court below, a writ of error will not lie to an order striking a plea, even though the effect of such order may be to entitle the plaintiff to a judgment or verdict as matter of course, Writ of error dismissed.

All the Justices concur.